ALLEN Judge.
The appellees in this case were defendants, together with the Seaboard Air Line *638Railroad Company, in the case of Mark Hawes v. Seaboard Air Line Railroad Company, et al, filed in the Circuit Court of Hillsborough County, Florida. In that case the jury returned a verdict favorable to Mark Hawes against the Seaboard Air Line Railroad Company, but held all the other defendants, appellees here, not guilty.
We concluded in our opinion filed in Case No. 67-226, Seaboard Air Line Railroad Company v. Hawes, Fla.App., 208 So.2d 634, that the judgment should be affirmed as it was a factual situation for the jury to decide.
We necessarily conclude that it was a factual situation in this case also and affirm the case without further opinion.
Affirmed.
LILES, C. J., and HOBSON, J., concur.